Per Curiam.
The respondent deposited in his personal bank account moneys belonging to two of his clients. These funds, in one case $1,662, and in the other $220, were intrusted to him for special purposes. The respondent thereafter used the funds of his clients for his personal needs, intending to restore them before a demand was made for their payment. The record discloses that he promptly paid all but $87 of the $1,662 when bills were presented to him for payment. He was dilatory in paying the $220 as directed, but eventually did so with the exception of $10. After the matters had been taken before the grievance committee of the Bar Association he paid the balances of $87 and $10 respectively. The acts of the respondent, in using the funds of his clients, although he fully intended to restore the money and pay over the funds when directed, cannot be condoned by this court.
*620The respondent should be suspended for three months, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
Respondent suspended for three months.